 In the Matter of THE BELMONT STAMPING & ENAMELING COMPANY,A CORPORATIONandSTAMPING & ENAMELING WORKERS FEDERALLABOR UNION No. 18816Case No. R-933.-Decided March 20, 1936Stamping and Enaoneling Industry-Unit App'oprtate forCollectiveBar-gaimng:production and maintenance employees-ElectionOrdered:questionEffecting commerce:prior strikecaused byemployer's refusal to recognizerepresentatives-controversy concerning representation of employees:majoritystatusdisputed by employer-agreement for conductof-Certification ofRepresentatvwes.Mr. Harry L. Lodishfor the Board.Wilkin, FishercCLimbach,byJudge Robert N. WilkinandMr.V. A. Fisher,of New Philadelphia, Ohio, for the Company.Mr. W. H. Wilson,of Akron, Ohio, for the Union.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEIn November, 1935 Stamping and Enameling Workers FederalLabor Union No. 18816, hereinafter referred to as the union, peti-tioned the National Labor Relations Board for an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, approved July 5, 1935.The petitionstated that the union' represented 280 production employees out of abargaining unit of approximately 316 employees of that characteremployed by the Belmont Stamping & Enameling Company, NewPhiladelphia, Ohio, hereinafter called the company, that the com-pany had refused to recognize the union as the exclusive representa-tive of the employees in that unit, and that such failure gave riseto a question affecting commerce concerning the representation ofthe employees in the unit.On February 4, 1936, the National LaborRelations Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3 of National Labor Relations Board Rulesand Regulations-Series 1, authorized the Regional Director for theEighth Region to conduct an investigation and to provide for anappropriate hearing upon due notice.Pursuant to such authoriza-378 DECISIONS AND ORDERS379tion notice of hearing was issued by the Regional Director onFebruary 7, 1936 and duly served upon the parties.On February 20, 1936 a hearing was held at New Philadelphia,Ohio, by Saul S. Danaceau, the Trial Examiner designated by theBoard, and testimony was taken.Full opportunity to be heard,to examine and to cross-examine witnesses and to introduce evi-dence bearing upon the issues was afforded to the parties.Withthe exception of the testimony of the Secretary of the company,which was uncontradicted, the evidence introduced consisted of stip-ulated facts and documentary evidence.The company objected tothe proceedings upon constitutional grounds but participated in thehearing without waiving its rights under said objections.Upon the record in the case, the stenographic transcript of thehearing, and all the evidence, including oral testimony, documentsand other evidence offered and received at the hearing, the Boardmakes the following :FINDINGS OF FACT1.The Belmont Stamping & Enameling Company, an Ohio corpo-ration with its principal office and only plant at New Philadelphia,Ohio, is engaged at said plant in the purchase of raw materials andthe manufacture, sale and distribution of kitchen enamel ware.2.The processes of manufacture at its plant consist of the shapingof the raw sheet steel into the various forms of the products, such askettles,pots, pans, etc., and the enameling, burning and cleaningof these products.3.The company for the year 1935 purchased $369,071.32 worthof raw materials. 871/2 per cent of these raw materials came fromthe State of Ohio while the remainder was shipped into the Stateof Ohio, principally from Pennsylvania, Indiana, California andMichigan.The raw materials are delivered by truck and rail, thePennsylvania Railroad Company having two sidings at the com-pany's plant.Most of the purchases are made pursuant to contractsentered into at the company's plant.4.The manufactured products of the company are sold throughsales agents representing the company on a commission basis.Theseagents are located in New York, Chicago, Boston, Detroit, Cincin-natiand San Francisco.In 1935 the company's sales were$750,999.76.97 per cent of the products sold were transported,mainly by rail, to points outside of the State of Ohio for use orresale.In all, the company's products are marketed by it in 36 statesother than the State of Ohio. Since many of the sales are made towholesale houses and national low price chain stores, the productsare resold in some cases on a national scale.The company has a 380NATIONAL LABOR RELATIONS BOARD.small export trade.All of the shipments are f. o. b. New Philadel-phia.several labels on its products.5.The aforesaid operations constitute a continuous flow of trade,,traffic and commerce among the several States.6.The Stamping & Enameling Workers Federal Labor UnionNo. 18816 is a labor organization. In the summer of 1934 the com-pany due to a decrease in business put a lay-off into effect. Four-days later the union voted to strike, the action being taken to obtain awage increase and recognition of the union.As a result of thestrike the plant was completely closed and no products were trans-ported, with the exception of approximately eight carloads whichwere moved pursuant to an agreement with the union. After severalabortive attempts at a settlement, the strike was settled on July 7,1934 and a "working agreement" became effective.7.On April 27, 1935 an agreement was concluded between -thecompany and a " committee representing certain of its employees ",said committee in fact constituting the representatives of the unionalthough not so described in the agreement.B. =Later in 1935 after the passage of the National Labor Relations.Act an agreement was proposed by the union to be entered intobetween the company and the union designated as such.The com--pany rejected this and proposed an agreement between it and a4 committee representing certain of its employees " but refused torecognize said committee as a union committee.The union insistedthat it be recognized as the representative of all of the employees inthe plant and that an agreement be concluded on that basis.Thecompany has persistently refused to enter into such an agreement, sothat there was no agreement between the company and the union,in existence at the time of the hearing.9.,It is agreed by the company and the union that the productionand maintenance employees, excepting clerical employees, foremenand other supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining, and no question is raised con-cerning said unit.The total number of employees, in said unit isapproximately 316.10.At the hearing the union presented 230 cards recently signedby employees in said unit authorizing the union to represent thesignatories in collective bargaining with the company.The com-pany refuses to recognize that said cards indicate that a majority.,of the employees in said unit desire the union so to represent them,and contends that many of the signatures were obtained by coercionand compulsion.11.By reason of the disputes described above a question concern-ing the representation of the employees in said unit has arisen. DECISIONS AND ORDERS381Such question has led and tends to lead to labor disputes burdeningand obstructing commerce and the free'flow of commerce.12.The question concerning representation can be settled by anelection conducted by the Board in accordance with Section 9(c) ofthe Act.The Direction of Election in this case embodies the termsof a stipulation entered into at the hearing.CONCLUSIONS OF LAWUpon the basis of the above findings, the following conclusions oflaw are made by the Board :1.The production and maintenance employees of the BelmontStamping & Enameling Company, with the exclusion of clericalemployees, foremen and other -supervisory employees, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of the employees in the unit above described, within themeaning of Section 9(c) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, it is hereby 'DIRECTED,as part of the investigation authorized by the Board,that an election by secret ballot shall be conducted within ten (10)days from the date of this Direction of Election under the directionand supervision of Ralph A. Lind, Regional Director for the EighthRegion, acting in this matter as the agent of the National LaborRelations Board and subject to Article III, Section 9 of said Rulesand, Regulations,among the production and maintenance employeesof the Belmont Stamping&Enameling Company on the payrollof the company on February 8, 1936 excluding clerical employees,foremen,and other supervisory employees,and those employees whohave resigned or have been discharged for good cause between Feb-ruary 8, 1936 and the date of election,to determine whether or notthey desire to be represented for the purposes of collective bargain-ing by Stamping&EnamelingWorkersFederal Labor Union No.18816.MR. SMITH took no part in the consideration of the above Decisionand Direction of Election. 382NATIONAL LABOR RELATIONS BOARD[SAME TITLE]AMENDED DIRECTION OF ELECTIONMarch 31, 1936By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, it is herebyDIRECTED, as. part of the investigation authorized by the Board,that an election by secret ballot shall be conducted on April 13, 1936under the direction and supervision of Ralph A. Lind, RegionalDirector for the Eighth Region, acting in this matter as the agentof the National Labor Relations Board and subject to Article III,Section 9 of said Rules and Regulations, among the production andmaintenance employees of the Belmont Stamping & Enameling Com-pany on the payroll of the company on February 8, 1936 excludingclerical employees, foremen and other supervisory employees, andthose' employees who have resigned or have been discharged for goodcause between February 8, 1936 and the above date of election, todetermine whether or not they desire to be represented for the pur-poses of collective bargaining by Stamping & Enameling WorkersFederal Labor Union No. 18816.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMay 6,1936A petition for an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, ap-proved July 5, 1935, was filed in November, 1935 with the RegionalDirector for the Eighth Region by Stamping & Enameling WorkersFederal Labor Union No. 18816, said petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofthe employees of the Belmont Stamping & Enameling Company, NewPhiladelphia, Ohio.- The National Labor Relations Board on Febru-ary 4, 1936, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3 of National Labor Relations BoardRules and Regu-lations-Series 1, authorized the Regional Director for the EighthRegion to conduct an investigation and to provide for an appropri-ate hearing upon due notice.Pursuant to such authorization, noticeof hearing was duly issued and served by the Regional Director and DECISIONS AND ORDERS383on February 20, 1936, a hearing was held at New Philadelphia, Ohio,by Saul S. Danaceau, the Trial Examiner designated by the Board.After said hearing and upon the full record in the case, the Na-tional Labor Relations Board issued its Direction of Election datedMarch 20, 1936, which Direction was thereafter amended on March31, 1936.Pursuant to the Amended Direction, an election by secretballot was conducted by the Regional Director on April 11, 1936among the production and maintenance employees of the BelmontStamping & Enameling Company on the payroll of the Company onFebruary 8, 1936, excluding clerical employees, foremen and othersupervisory employees, said election being held in accordance withArticle III, Section 9 of said Rules and Regulations.Thereafterthe Regional Director prepared and served upon the parties to theproceeding his Intermediate Report in which he found that a ma-jority of the employees eligible to vote in said election had selectedStamping & Enameling Workers Federal Labor Union No. 18816 torepresent them for the purposes of collective bargaining with theBelmont Stamping & Enameling Company.Now THEREFORE, by virtue of and pursuant to the power vested inthe- National LaborRelationsBoard by Section 9 (c) of the NationalLaborRelationsAct and pursuant to Article III, Section 8 of theNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIEDthat Stamping & Enameling Workers Fed-eral Labor Union No. 18816 has been selected by a majority of theproductionand maintenanceemployees of the BelmontStamping &Enameling Company as their representative for the purposes ofcollectivebargainingwith said Company, and that pursuant to Sec-tion 9(a) of the Act, Stamping & Enameling Workers Federal LaborUnion No. 18816 is theexclusiverepresentativeof allsuch produc-tion andmaintenanceemployees for the purposes of collection bar-gaining with respect to rates of pay, wages, hours of employmentand other conditions of employment.